DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/164,969, filed 02/02/2021, claims foreign priority to FRANCE 2001062, filed on 02/03/2020.

Response to Amendment
This office action is in response to the amendments filed 07/27/2022 wherein claims 1-10 are pending and ready for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is “an acquisition module” in independent claim 1 and claim 7.  Corresponding structure is at least disclosed as “software executed by a processor or processing unit” (page 17 line 17-19) in the instant Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kummari et al., hereinafter Kummari, U.S. Pub No. 2019/0152011 A1. in view of XuanTruong Duong et al., hereinafter Xuan, “Initial tool wear behavior during machining of titanium metal matrix composite(TiMMCs),” downloaded from file:///C:/Users/dkaravias/Downloads/1-s2.0-S0263436816301858-main.pdf. 

Regarding Independent claim 1 Kummari teaches:
	A system for estimating a state of wear of a cutting tool mounted on a machine tool (Kummari, fig 2), the system comprising: 
	an acquisition module configured to acquire at least one operating signal specific to the cutting tool during at least one introduction or withdrawal interaction between the cutting tool and a material to be machined (Kummari, fig 3, fig 6, ¶ 0007, ¶ 0033:  Kummari teaches system that ”includes one or more of a receiver configured to receive operating characteristics of a cutting machine which are captured during an iteration of a cutting operation”(¶ 0007) where “operating characteristics” discloses “at least one operating signal” and “cutting machine” includes a “cutting tool” (¶ 0007).   Data is collected “during at least one introduction or withdrawal interaction” (fig 3, ¶ 0033)), and 
	a microprocessor configured to generate, on a basis of the at least one operating signal, a wear signature of wear of the cutting tool and to determine the state of wear of the cutting tool according to the wear signature (Kummari, ¶ 0007:  Kummari teaches “a processor configured to generate a signature pattern associated with the cutting machine based on the operating characteristics” (¶ 0007) where “signature pattern” reads on “wear signature.”  The processor is also configured to “determine health information of a cutting tool of the cutting machine based on the signature pattern and a benchmark signature pattern” (¶ 0007) where “health information” discloses “the state of wear”). 
	Kummari does not teach:
	on a basis of the at least one operating signal corresponding only to the at least one introduction or withdrawal interaction
	Xuan teaches:   
	on a basis of the at least one operating signal corresponding only to the at least one introduction or withdrawal interaction (Xuan, fig 1, page 170, Xuan teaches “The initial wear period happens within a very short period of cutting time but the corresponding wear is greater than that occurring during the second wear period under all investigated cutting conditions” (page 170, col 2 last 2 lines with sentence finishing on page 171 col 1) where the “initial wear period” begins when the cutting time begins and ends at a “transition period” (see fig 1) therefore Xuan discloses “at least one operating signal corresponding only to the at least one introduction or withdrawal interaction.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including only the use of the initial wear period as taught by Xuan as “the initial tool wear mechanism at the first moment cutting would play an important role in the tool wear evolution and the entire tool life” (Xuan, page 170, col 1 2nd full paragraph). 
  
Regarding claim 4 Kummari teaches:
	the operating signal specific to the cutting tool mounted on the machine tool is a signal selected from the group consisting of power of electric current flowing in the machine tool, torque, intensity of electric current flowing in the machine, and vibration Kummari, ¶ 0020:  Kummari teaches “the acquired sensor information may identify cutting information such as cutting force, acoustic emissions (sound), vibrations, power (AC/DC) and the like” (¶ 0020)).  

Regarding claim 9 Kummari teaches:
	A machine tool comprising the system for estimating the state of wear of a cutting tool of claim 1 (Kummari, fig 2).  

Regarding Independent claim 10 Kummari teaches:
	A method for estimating state of wear of a cutting tool mounted on a machine tool, the method comprising: 
	acquiring at least one operating signal specific to the cutting tool during at least one introduction or withdrawal interaction between the cutting tool and a material to be machined (Kummari, fig 3, fig 6, ¶ 0007, ¶ 0033:  Kummari teaches a method that ”includes one or more of a receiver configured to receive operating characteristics of a cutting machine which are captured during an iteration of a cutting operation”(¶ 0007) where “operating characteristics” discloses “at least one operating signal” and “cutting machine” includes a “cutting tool” 
(¶ 0007).   Data is collected “during at least one introduction or withdrawal interaction” (fig 3, 
¶ 0033)); 	
	generating, on a basis of the at least one operating signal, a wear signature of wear of the cutting tool (Kummari, ¶ 0007:  Kummari teaches “a processor configured to generate a signature pattern associated with the cutting machine based on the operating characteristics” 
(¶ 0007) where “signature pattern” reads on “wear signature”); and 
	Kummari does not teach:
	on a basis of the at least one operating signal corresponding only to the at least one introduction or withdrawal interaction
	Xuan teaches:   
	on a basis of the at least one operating signal corresponding only to the at least one introduction or withdrawal interaction (Xuan, fig 1, page 170, Xuan teaches “The initial wear period happens within a very short period of cutting time but the corresponding wear is greater than that occurring during the second wear period under all investigated cutting conditions” (page 170, col 2 last 2 lines with sentence finishing on page 171 col 1) where the “initial wear period” begins when the cutting time begins and ends at a “transition period” (see fig 1) therefore Xuan discloses “at least one operating signal corresponding only to the at least one introduction or withdrawal interaction.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including only the use of the initial wear period as taught by Xuan as “the initial tool wear mechanism at the first moment cutting would play an important role in the tool wear evolution and the entire tool life” (Xuan, page 170, col 1 2nd full paragraph). 
	Kummari teaches:
	determining the state of wear of the cutting tool according to the signature (Kummari, 
¶ 0007:  Kummari teaches a processor configured to “determine health information of a cutting tool of the cutting machine based on the signature pattern and a benchmark signature pattern” 
(¶ 0007) where “health information” discloses “the state of wear”).    

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kummari as modified by Xuan as applied to claim 1 above, and further in view of Azuma et al., hereinafter Azuma, U.S. Pat. No. 4,656,868.
 
Regarding claim 2 Kummari does not teach:
	the acquisition module is configured to acquire an exit operating signal when the cutting tool is withdrawn from the material.  
	Azuma teaches:
	the acquisition module is configured to acquire an exit operating signal when the cutting tool is withdrawn from the material (Azuma, fig 3, fig 4, col 2 line 37-51:  Azuma teaches “for judging that the workpiece is not being cut by the cutting tool when the level of an output signal generated from less than two of the vibration sensors is higher than a predetermined threshold levels” (col 2 line 47-51)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including a method to determine the cutting tool is no longer cutting the workpiece as taught by Azuma in order to provide a system that assures “excellent accuracy and response of discrimination between a machining state and a non-machining state of the machine tool” (Azuma, col 2 line 57-61).  

Regarding claim 3 Kummari does not teach:
	the acquisition module is configured to acquire an entry operating signal when the cutting tool is introduced into the material and an exit operating signal when the cutting tool is withdrawn from the material.  
	Azuma teaches:
	the acquisition module is configured to acquire an entry operating signal when the cutting tool is introduced into the material and an exit operating signal when the cutting tool is withdrawn from the material (Azuma, fig 3, fig 4, col 2 line 37-51:  Azuma teaches “for judging that the workpiece is being cut by the cutting tool when levels of output signals generated from at least two of the plural vibration sensors are higher than respective predetermined thresholds levels, and for judging that the workpiece is not being cut by the cutting tool when the level of an output signal generated from less than two of the vibration sensors is higher than a predetermined threshold levels” (col 2 line 47-51)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including a method to determine the cutting tool is cutting or no longer cutting the workpiece as taught by Azuma in order to provide a system that assures “excellent accuracy and response of discrimination between a machining state and a non-machining state of the machine tool” (Azuma, col 2 line 57-61).  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kummari as modified by Xuan as applied to claim 1 above and further in view of Hill et al., hereinafter Hill, U.S. Pub. No. 2004/0179915 A1.

Regarding claim 5 Kummari does not teach:	
	the wear signature is defined by a rolling standard deviation of the at least one operating signal.
	Hill teaches:
	the wear signature is defined by a rolling standard deviation of the at least one operating signal (Hill, fig 1, Hill teaches a system that “calculates a plurality of signature quantities which characterize the dynamics of the vibration signal and correlates the signature quantities to detect parameters associated with the operation of the machine” (¶ 0055) where the parameters detected “include an indication if the machine tool 20 is worn or damaged, displayed on electronic console 32 as remaining life” (¶ 0057).  Hill teaches “Calculating the signature quantities includes determining variations in the amplitude of the vibration signal” (¶ 0062) by determining a “flow indicator” where “flow indicator quantities are calculated by replacing the raw time series data with the moving standard deviation of raw data” (¶ 0068) thereby disclosing a “rolling standard deviation” used to “detect a parameter” where “parameter” reads on “wear signature”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including the use of a moving standard deviation as taught by Hill in order to provide “a truly effective dynamical instrument for machining (that) can be achieved” (Hill ¶ 0018).

Regarding claim 6 Kummari does not teach:	
	the microprocessor is configured to determine the state of wear of the cutting tool of interest by using a predetermined wear model that models a state of wear of a cutting tool of a same type as the cutting tool in operation according to values of the rolling standard deviation.
	Hill teaches:
	the microprocessor is configured to determine the state of wear of the cutting tool of interest by using a predetermined wear model that models a state of wear of a cutting tool of a same type as the cutting tool in operation according to values of the rolling standard deviation (Hill, ¶ 0033, ¶ 0055-¶ 0057, ¶ 0068:  Hill teaches the parameters detected indicate the wear or damage of the machine tool (¶ 0057) and signature quantities are used to detect parameters (¶ 0055) where one type of signature quantity is determined using a moving standard deviation (¶ 0068).  Hill teaches an alarm that indicates “if the parameters associated with the operation of the machine are outside a predetermined range” (¶ 0033) disclosing a “predetermined wear model.” A person of ordinary skill in the art would understand that different machine tools would have different a corresponding “predetermined range”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including the use of a moving standard deviation as taught by Hill in order to provide “a truly effective dynamical instrument for machining (that) can be achieved” (Hill ¶ 0018).

Regarding claim 7 Kummari teaches:
	detect a start and/or an end of each training machining sequence from among a succession of sequences (Kummari, ¶ 0039:  Kummari teaches “The machine learning model may be trained on the labeled data to understand which factors play a role in detecting anomalies and thereby help predict whether a tool has reached its end of life” (¶ 0039) where “labeled data” is data that has been grouped or clustered based on the characteristic signatures of the signature patterns of the cutting machine (¶ 0037).  Fig 3 depicts signature patterns of an operating characteristic of a cutting machine” for a “single cutting” operations disclosing data at the “start and/or end” of a “training machining sequence”); 
	acquire a set of values of the operating signal specific to the cutting tool when each training machining sequence starts and/or ends (Kummari, ¶ 0033:  Kummari teaches “the machine learning model understands and generates a signature of a sensor signal using the features extracted” where the “sensor signature may be calculated for every run and used further in model building” (¶ 0033) where “for every run” discloses “when each training machining sequence starts and/or ends”); and 
	acquire a set of actual measurements of the wear over the succession of sequences, taking each actual wear measurement after a determined number of training machining sequences (Kummari, ¶ 0041:  Kummari teaches “once the model is trained on historical data, real time data after every run is fed to the model” where “once the model is trained” discloses “a determined number of training machining sequences”); and 	
	wherein the microprocessor is configured to: 
	Kummari does not teach:
	calculate a rolling standard deviation per machining sequence on a basis of values of the operating signal that are acquired in the training machining sequence, thus forming a set of signatures, 
	Hill teaches:
	calculate a rolling standard deviation per machining sequence on a basis of values of the operating signal that are acquired in the training machining sequence, thus forming a set of signatures(Hill, ¶ 0081, ¶ 0087:  Hill teaches “the step of using a neural network trained to calculate the parameters associated with the operation of the machine in accordance with a plurality of signature quantities representative of known parameters associated with the operation of the machine” (¶ 0087) where the “signature quantities” include, but are not limited to, “the standard deviation of the amplitude” of the vibration signal (¶ 0087).  As the neural network is trained, the value for the standard deviation would change thereby disclosing a “rolling standard deviation”),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for determining the health of a cutting tool as disclosed by Kummari by including the use of a moving standard deviation as taught by Hill in order to provide “a truly effective dynamical instrument for machining (that) can be achieved” (Hill ¶ 0018).
	Kummari teaches:
	construct the wear model by applying a regression technique configured to calibrate the set of signatures on the set of actual measurements of the wear (Kummari, ¶ 0039:  Kummari teaches “failure prediction accuracies may be achieved by combining one or more of random forests, support vector machine, extreme gradient boosting, bagging, logistic regression, and the like” disclosing “a regression technique” being applied by the model), and 
	validate the wear model when a difference between the actual measurements of the wear and wear values estimated by the wear model does not cross a predetermined threshold (Kummari, ¶ 0049:  Kummari teaches “the health information of the cutting tool may be determined based on a signature pattern of a vibration signal of the cutting machine compared to a benchmark vibration signal” where “a benchmark vibration signal” discloses “a predetermined threshold.”  “The model achieved 82% accuracy on unseen data” (¶ 0039) thereby showing Kummari’s model is validated).   

Regarding claim 8 Kummari teaches:
	the succession of training machining sequences starts with a new cutting tool and ends when the cutting tool is fully worn (Kummari, ¶ 0040-¶ 0042:  Kummari teaches “the model may have information of whether a tool has failed and when a tool has failed (e.g., Tool A has failed at the age of 4 weeks and 50 runs) (¶ 0040) where “the model” is a “trained model” and the age and number of runs discloses the lifetime of the tool).  

Response to Arguments
Applicant’s arguments (remarks) filed 07/27/2022 have been fully considered.

Regarding Claim Rejection – 35 U.S.C. § 102 page 7-9 of Applicant’s remarks, Examiner finds the Applicant’s arguments persuasive with regard to the amendments.  The 35 U.S.C. § 102 rejection has been withdrawn.  New grounds for rejections necessitated by the amendments have been presented above.

Regarding Claim Rejection – 35 U.S.C. § 103 page 10 of Applicant’s remarks, Examiner finds the Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejections necessitated by the amendments have been presented above.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas, U.S. Pat. No. 4,853,680, teaches digital analysis of the electrical signal to detect various types of groove cutting tool break event signatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/22/2022